UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1183



WILLIAM N. ODOM, JR.,

                                              Plaintiff - Appellant,

          versus


JOHN E. POTTER, Postmaster General,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph R. McCrorey, Magistrate Judge.
(CA-03-913-3)


Submitted:   July 27, 2005                 Decided:   August 12, 2005


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William N. Odom, Jr., Appellant Pro Se. Terri Hearn Bailey, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               William N. Odom, Jr., appeals the magistrate judge’s

order* granting summary judgment in favor of Odom’s employer on his

retaliation claims.         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        See Odom v. Potter, No. CA-03-913-3 (D.S.C.

filed Dec. 17, 2004 & entered Dec. 20, 2004).               We dispense with

oral       argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    AFFIRMED




       *
      The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (2000).

                                      - 2 -